
	

113 HR 294 IH: To revoke a requirement of Executive Order 13618 with respect to the use of privately owned communications resources by the Secretary of Homeland Security, and for other purposes.
U.S. House of Representatives
2013-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 294
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2013
			Mr. Nugent introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To revoke a requirement of Executive Order 13618 with
		  respect to the use of privately owned communications resources by the Secretary
		  of Homeland Security, and for other purposes.
	
	
		1.Revocation of
			 requirementSection 5.2(e) of
			 Executive Order 13618, Assignment of National Security and Emergency
			 Preparedness Communications Functions (July 6, 2012; 77 Fed. Reg.
			 40779) is revoked to the extent that it refers to communications resources that
			 are privately owned.
		2.Limitation on
			 Federal use and control of privately owned communications
			 resourcesNo agency or
			 instrumentality of the Federal Government may satisfy priority communications
			 requirements (as such term is used in section 5.2(e) of Executive Order 13618)
			 through the use of privately owned communications resources, and no funds
			 appropriated pursuant to any provision of law may be used to take any action
			 that expands the authority of the Federal Government to control privately owned
			 communications resources.
		
